Case: 22-1437   Document: 9     Page: 1   Filed: 04/19/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                M2M SOLUTIONS LLC,
                      Plaintiff

 BLACKBIRD TECH LLC, dba Blackbird Technolo-
                    gies,
             Plaintiff-Appellant

                           v.

    SIERRA WIRELESS AMERICA, INC., SIERRA
               WIRELESS, INC.,
              Defendants-Appellees
             ______________________

                      2022-1437
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:14-cv-01102-RGA, Judge
Richard G. Andrews.
                ______________________

                    ON MOTION
                ______________________

 Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
CUNNINGHAM, Circuit Judge.
Case: 22-1437      Document: 9    Page: 2    Filed: 04/19/2022




2       M2M SOLUTIONS LLC    v. SIERRA WIRELESS AMERICA, INC.



                         ORDER
     Appellant Blackbird Tech LLC, d/b/a Blackbird Tech-
nologies (“Blackbird”) states that “the filing of this appeal
may have been premature” and thus moves unopposed to
voluntarily dismiss its appeal under Federal Rule of Appel-
late Procedure 42(b). Blackbird further requests that if its
appeal is premature, no additional filing fees be required
for filing a subsequent appeal.
     Blackbird appeals from the district court’s January 3,
2022, decision granting Sierra Wireless America, Inc. and
Sierra Wireless Inc.’s motion for attorney fees pursuant to
35 U.S.C. § 285. Neither that decision nor any subsequent
filing has yet quantified the amount of the attorney fees,
however, and “[w]e lack jurisdiction over the unquantified
attorney’s fees decision.” Elbit Sys. Land & C4I Ltd. v.
Hughes Network Sys., LLC, 927 F.3d 1292, 1294 (Fed. Cir.
2019). This appeal thus is premature, though we will allow
it to be reinstated under the same docket number, without
the payment of an additional filing fee, if, within 60 days of
this order, Blackbird appeals from the entry of a final at-
torney fees award.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The motion is granted to the extent that the appeal
is dismissed for lack of jurisdiction, subject, however, to re-
instatement under the same docket number, without pay-
ment of any additional filing fee, if, within 60 days of this
order, Blackbird appeals from the entry of a final attorney
fees award. The mandate shall issue simultaneously with
this order.
Case: 22-1437    Document: 9     Page: 3      Filed: 04/19/2022




M2M SOLUTIONS LLC   v. SIERRA WIRELESS AMERICA, INC.        3



    (2) Each side shall bear its own costs.
                                   FOR THE COURT

April 19, 2022                     /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court

ISSUED AS A MANDATE: April 19, 2022